DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Applicant elects to prosecute the claims of Group I, (claims 1-10) without traverse, and the claims of Groups II (claims 11-20) are withdrawn from consideration.
3.  	Claims 1-10 are pending and presented for examination.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek et al. US 2016/0245785 (hereinafter, Marsolek), in view of Baker et al. US 6749364  (hereinafter, Baker).

  	Regarding claim 1, Marsolek discloses a paving machine ([0053], Fig. 1: paving machine 12), comprising: 
 	a thermal recognition system of the paver machine that creates thermal data of an area behind the paver ([0053]-[0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat); 
 	a position determining system that identifies the location of the thermal data in location coordinates ([0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system. A computer, such as the electronic control unit 32, may then store data from the entire area as temperature data with the corresponding position data. Each data set, of temperature data and position data, may also be associated with time data, such that each sensed area of a mat could have a temperature coordinate, a position coordinate. See also [0080]); and 
 	a display that displays the location and temperature of a thermal characteristic of the thermal data ([0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system. A computer, such as the electronic control unit 32, may then store data from the entire area as temperature data with the corresponding position data. Each data set, of temperature data and position data, may also be associated with time data, such that each sensed area of a mat could have a temperature coordinate, a position coordinate and a time coordinate. Where multiple lifts of paving material are used, a lift number coordinate could also be used. The data sets could then be retrieved to allow a technician, etc. to later view displays of a complete thermal history of a paved work area. The data sets could also be displayed on the display device 38 for analysis or processing).
 	Marsolek does not disclose:
 	temperature of a threshold thermal characteristic of the thermal data.  
 	However, Baker discloses:
 	 temperature of a threshold thermal characteristic of the thermal data (column 6, lines 26-32: the sensed formed material mat temperature data may additionally, or alternatively, be presented in the form of data table 19 and may include maximum, minimum and average temperatures along lines LI01 and LI02 at a particular area AR01 or at a particular point SP01. Display device 16 used in a particular application may include less or additional sensed formed material mat temperature data), where  is interpreted as equivalent to temperature of a threshold thermal characteristic of the thermal data.
 	Baker also discloses a thermal recognition system of the paver and a position determining system (see, column 4, lines 9-column 6, lines 67).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use temperature of a threshold thermal characteristic of the thermal data as taught by Baker. The motivation for doing so would have been in order to identify the maximum, minimum, and/or average temperature of the sensed formed material mat (Baker, column 6, lines 26-35).

6.	Regarding claim 2, Marsolek in view of Baker disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses temperature characteristic of the thermal data ([0055]).
	Marsolek does not disclose:
 	wherein the threshold thermal characteristic is a maximum temperature characteristic of the thermal data.  
 	However, Baker discloses:
 	 wherein the threshold thermal characteristic is a maximum temperature characteristic of the thermal data (column 6, lines 26-32: the sensed formed material mat temperature data may additionally, or alternatively, be presented in the form of data table 19 and may include maximum, minimum and average temperatures along lines LI01 and LI02 at a particular area AR01 or at a particular point SP01. Display device 16 used in a particular application may include less or additional sensed formed material mat temperature data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use wherein the threshold thermal characteristic is a maximum temperature characteristic of the thermal data as taught by Baker. The motivation for doing so would have been in order to identify the maximum, minimum, and/or average temperature of the sensed formed material mat (Baker, column 6, lines 26-35).

7.	Regarding claim 3, Marsolek in view of Baker disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the thermal recognition system is a thermal imaging camera, and the thermal data is thermal image data ([0055]).

8.	Regarding claim 4, Marsolek in view of Baker disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the area behind the paver corresponds to the viewing area of the thermal imaging camera ([0055] and Fig. 1). See also Baker (Fig. 1).

9.	Regarding claim 5, Marsolek in view of Baker disclose the paving machine of claim 1 as disclosed above. 
 ([0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system).
	Marsolek does not disclose:
 	wherein the threshold thermal characteristic includes a plurality of locations of the thermal data.  
 	However, Baker discloses:
 	 wherein the threshold thermal characteristic includes a plurality of locations of the thermal data (column 5, lines 20-29, column 6, lines 26-46, column 8, lines 18-26).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use wherein the threshold thermal characteristic includes a plurality of locations of the thermal data as taught by Baker. The motivation for doing so would have been in order to identify the maximum, minimum, and/or average temperature of the sensed formed material mat (Baker, column 6, lines 26-35).

10.	Regarding claim 6, Marsolek in view of Baker disclose the paving machine of claim 1 as disclosed above. 
 ([0055], [0080]). 

11.	Regarding claim 7, Marsolek in view of Baker disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the location and temperature of the thermal characteristic is displayed on the same page of the display, and no other temperatures or location information is displayed on the page ([0025]-[0027], [0055]: The display device 38 may be generally configured to display a graphical user interface (GUI) that provides an easy to use visual interface between a user and the operating system or application(s) running on the display device 38. Generally, the GUI presents programs, files and operational options with graphical images. During operation, the user may select and activate various graphical images displayed on the display device 38 in order to initiate functions and tasks associated therewith… Each data set, of temperature data and position data, may also be associated with time data, such that each sensed area of a mat could have a temperature coordinate, a position coordinate and a time coordinate. Where multiple lifts of paving material are used, a lift number coordinate could also be used. The data sets could then be retrieved to allow a technician, etc. to later view displays of a complete thermal history of a paved work area. The data sets could also be displayed on the display device 38 for analysis or processing), where during operation, the user may select and activate various graphical images displayed on the display device 38 in order to initiate functions and tasks associated therewith… Each data set, of temperature data and position data is interpreted as equivalent to 
 	Marsolek does not disclose:
 	temperature of the threshold thermal characteristic.  
 	However, Baker discloses:
 	 temperature of the threshold thermal characteristic (column 6, lines 26-32: the sensed formed material mat temperature data may additionally, or alternatively, be presented in the form of data table 19 and may include maximum, minimum and average temperatures along lines LI01 and LI02 at a particular area AR01 or at a particular point SP01. Display device 16 used in a particular application may include less or additional sensed formed material mat temperature data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use temperature of the threshold thermal characteristic as taught by Baker. The motivation for doing so would have been in order to identify the maximum, minimum, and/or average temperature of the sensed formed material mat (Baker, column 6, lines 26-35).

12.	Regarding claim 10, Marsolek in view of Baker disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the paver includes a controller that receives the thermal data and location data and determines the location and temperature of the thermal characteristic ([0055]). 

 	determines the temperature of the threshold thermal characteristic.  
 	However, Baker discloses:
 	 determines the temperature of the threshold thermal characteristic (column 6, lines 26-32: the sensed formed material mat temperature data may additionally, or alternatively, be presented in the form of data table 19 and may include maximum, minimum and average temperatures along lines LI01 and LI02 at a particular area AR01 or at a particular point SP01. Display device 16 used in a particular application may include less or additional sensed formed material mat temperature data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use determines the temperature of the threshold thermal characteristic as taught by Baker. The motivation for doing so would have been in order to identify the maximum, minimum, and/or average temperature of the sensed formed material mat (Baker, column 6, lines 26-35).


13.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek, in view of Baker, in further view of Frelich et al. US 2014/0133906 (hereinafter, Frelich). 

14.  	Regarding claim 8, Marsolek in view of Baker disclose the paving machine of claim 7 as disclosed above. 
 ([0055]: It may also be desirable in some instances to capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted or is about to interact, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system...The data sets could then be retrieved to allow a technician, etc. to later view displays of a complete thermal history of a paved work area. The data sets could also be displayed on the display device 38 for analysis or processing…Further [0040]: The insights set forth also enable establishing a plan for paving operation even prior to starting work in a manner calculated to provide the best chance of meeting specifications… Furthermore, [0025]-[0027]: The display device 38 may be generally configured to display a graphical user interface (GUI) that provides an easy to use visual interface between a user and the operating system or application(s) running on the display device 38. Generally, the GUI presents programs, files and operational options with graphical images. During operation, the user may select and activate various graphical images displayed on the display device 38 in order to initiate functions and tasks associated therewith). 
 	Marsolek does not disclose:
 	temperature of the threshold thermal characteristic is displayed.  
 	However, Baker discloses:
 (column 6, lines 26-32: the sensed formed material mat temperature data may additionally, or alternatively, be presented in the form of data table 19 and may include maximum, minimum and average temperatures along lines LI01 and LI02 at a particular area AR01 or at a particular point SP01. Display device 16 used in a particular application may include less or additional sensed formed material mat temperature data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use temperature of the threshold thermal characteristic is displayed as taught by Baker. The motivation for doing so would have been in order to identify the maximum, minimum, and/or average temperature of the sensed formed material mat (Baker, column 6, lines 26-35).
 	Marsolek in view of Baker does not disclose:
 	characteristic is displayed when the paver is not performing a paving operation.  
 	However, Frelich discloses:
 	  “the controller 42 may be pre-programmed so that the machine display 90 may allow the operator or supervisor to specify the characteristics of the mat 26 to be laid. Once the characteristics of the mat 26 are specified, the controller 42 may determine the operation parameters for the paving machine 10 that are necessary to form the specified mat 26, and then control the paving machine 10 and its components to operate accordingly when laying the mat 26” (see, [0031], [0033]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek 

15.	Regarding claim 9, Marsolek in view of Baker in view of Frelich disclose the paving machine of claim 8 as disclosed above. 
 	Marsolek further discloses wherein the location and temperature of the thermal characteristic is displayed in real time ([0055], [0040]). 
 	Marsolek in view of Frelich does not disclose:
 	temperature of the threshold thermal characteristic is displayed.  
 	However, Baker discloses:
 	 temperature of the threshold thermal characteristic is displayed (column 6, lines 26-32: the sensed formed material mat temperature data may additionally, or alternatively, be presented in the form of data table 19 and may include maximum, minimum and average temperatures along lines LI01 and LI02 at a particular area AR01 or at a particular point SP01. Display device 16 used in a particular application may include less or additional sensed formed material mat temperature data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek in view of Frelich to use temperature of the threshold thermal characteristic is displayed as taught by Baker. The motivation for doing so would have been in order to identify the 


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864